Citation Nr: 0336842	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died in March 1999, and the appellant is 
his widow.  This case comes before the Board of Veterans' 
Appeals (Board) from an August 2002 RO decision which denied 
service connection for the cause of the veteran's death, 
which the appellant claims in order to establish eligibility 
for dependency and indemnity compensation (DIC).  This is the 
only issue before the Board at this time.  As indicated 
below, the Board is remanding this issue to the RO via the 
Appeals Manaagement Center.

The Board notes that the RO also listed an issue of 
eligibility for survivors' and dependents' educational 
assistance benefits under 38 U.S.C. Chapter 35.  Chapter 35 
educational benefits eligibility would result from a 
favorable finding on the underlying issue of service 
connection for the cause of the veteran's death.  In any 
event, the appellant has never claimed Chapter 35 educational 
benefits.  Under the circumstances of this case, the Board 
finds there is no separate appellate issue of eligibility for 
Chapter 35 educational benefits.


REMAND

A death certificate (signed by Dr. Robert Sanders) shows that 
the immediate cause of the veteran's death in March 1999 was 
pneumonia, with end-stage chronic obstructive pulmonary 
disease (COPD) being indicated as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  The death certificate further indicates that 
an autopsy was not performed, and that at the time of his 
death the veteran was an inpatient at Saint Edward Mercy 
Medical Center in Fort Smith, Arkansas.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound to the right side of 
the neck (muscle group XII) and for residuals of a gunshot 
wound of the left shoulder area (muscle group I).  The 
veteran had no other service-connected disabilities at the 
time of his death. 

The Board notes that while the file contains records of a 
hospital admission from March 9-13, 1999, with subsequent 
discharge, there are no terminal hospital records from Saint 
Edward Mercy Medical Center for the time period immediately 
preceding the veteran's death on March 22, 1999.  It does not 
appear that the RO has attempted to obtain these records, and 
such should be accomplished as part of the VA's duty to 
assist the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of the 
veteran's terminal hospital records from 
Saint Edward Mercy Medical Center in Fort 
Smith, Arkansas, covering the period from 
the date of last admission until his 
death on March 22, 1999.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for the cause of 
the veteran's death.  If the claim 
remains denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




